DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-20, 22, 24-26, 28, 30-31, 35-36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran et al. (20110002677) in view of Mutti et al. (20160150213).
Cochran teaches a method for operating a cooking appliance (par. 0203), said method comprising:
Irradiating (par. 0216-0217; par. 0226, par. 0230 while ongoing; par. 0250) a cooking compartment of the cooking appliance by sequentially emitting a first light of a first pulse (par. 0205 last 3 lines; par. 0222) of a first wavelength range (par. 0206 last 20 
capturing, by a camera (par. 0230, 0246; par. 0251), a first image corresponding to the first wavelength range of light reflected in the cooking compartment (par. 0230 while cooking process is ongoing) at a first time (par. 0230 while cooking process is ongoing; par. 0251 periodically request) and a second image (par. 0230 while cooking process is ongoing) corresponding to the second wavelength range of light reflected in the cooking compartment at the second time (par. 0230 while cooking process is ongoing; par. 0251 image subsequent to first relative first and second applied wavelengths par. 0249),
optically identifying, by a control device (par. 0229; 0247; 0251), a property of an object within the cooking compartment (par. 0251) based on a composite camera image (par. 0251 each topping, crust, cheese, sauce) formed using the first and second image (par. 0230; par. 0251 take pictures)
spectroscopically evaluating (par. 0251), by the control device (par. 0251), wavelength selective measurement results determined by the camera (par. 0210; par. 0251)
automaticallv controlling the cooking appliance, by the control device (par. 0251), to perform an action based on the optically identified property and a result of the spectroscopic evaluation (par. 0251, par. 0246, 0250; 0229).
With respect to claim 28, a cooking appliance, comprising: a cooking compartment (par. 0245),
A plurality of light sources (par. 0202) each configured to radiate light pulses (par. 0205 last 3 lines; par. 0222) of a different respective wavelength range (par. 0202) into the cooking compartment (par. 0202, 0205 last 3 lines; par. 0222; par. 0249),
a light sensor configured to capture at least one image corresponding to each of the wavelength ranges reflected in the cooking compartment (par. 0230, 0246, 0251), an evaluation device configured to execute a spectroscopic evaluation of light measured selectively in relation to the wavelength ranges (par. 0210, 0251) by the light sensor (par. 0229, 0246, 0250) and to perform object recognition on a composite image (par. 0251 each topping, crust, cheese, sauce) corresponding to the light measured by the light sensor (par. 0251) and a control device (par. 0251) configured to control the cooking 
wherein the control device is configured to actuate the light sources sequentially (par. 0205) and wherein the control device is further configured to synchronize emission of light by the plurality of light sources and image recording by the light sensor such that the light pulses uniquely correspond to the images (par. 0226, 0251).
With respect to claim 39, the method comprising capturing a first image of first light reflected in a cooking compartment when the cooking compartment is illuminated by light having a first wavelength range (par. 0250-0251), 
Capturing a second image of second light reflected in the cooking compartment when the cooking compartment is illuminated by light having a second wavelength range (par. 0250-0251; second wavelength)
detecting an object within the cooking compartment based on object recognition performed on a composite camera image (par. 0250, 0251), the composite camera image formed by first image and second image (par. 0251) and spectroscopically determining a property of the detected object based on wavelength-dependent intensities corresponding to the first image and second image (par. 020 par. 0246; par. 0251 food specific).
With respect to claim 16, 28 and 39, Cochran teaches the sensing of the target with a variety of different componentry, including color or grayscale cameras, infrared cameras, spectra photometric sensors and others that would be understood by one skilled in the art of practicing this invention and thus one of ordinary skill in the art would have been motivated to look to the art of gathering sensory data using smart visible light or infrared cameras. 
Thus since both teach a same visible light smart camera and since Cochran teaches intelligent camera-based system have more flexibility and more programmability than more traditional sensors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the same wavelength camera program control as taught by both to combine multiple camera images to form a combined image as further taught by Mutti for its art recognized advantage of further processing steps which can be taken by the object assessment system 102 (e.g., using the microprocessor 106) for sensor fusion.  Digital images (e.g., image data) from multiple imaging sensor(s) 120 can be combined or transformed to create a single representation of a totality of the image data using any methodology known in the art. For example, the object assessment system 102 can utilize sensor fusion to transform multiple sensor 
With respect to claim 18, where spectroscopically evaluating the sensed light includes determining a relationship between a sensed intensity of a first portion of the sensed light and a sensed intensity of a second portion of the sensed light (par. 0251).
Wherein spectroscopically evaluating the sensed light includes determining a variation over time determined relationship (par. 0251 periodically).
Wherein spectroscopically evaluating the sensed light includes, for each of one or more sub regions of a pixel sensor array of the camera, combining respective intensities sensed by each pixel of the sub region to obtain a combined sensed intensity corresponding to the sub region (par. 0251 plurality of ingredients).
With respect to claim 24, the camera is positioned to sense predominantly light reflected diffusely in the cooking compartment (fig. 14a).
At least one of the first and second wavelength ranges of the light is an infrared wavelength range (par. 0206).
Wherein the infrared wavelength range includes near-infrared wavelengths (par. 0206).
The cooking appliance wherein the at least one light source includes a plurality of light sources each configured to generate light of respective wavelength ranges, and wherein the cooking appliance is configured to actuate the light sources temporally sequentially (par. 0202; 0222; 0250).
Wherein the at least one light source is configured to generate light of two or more different IR wavelength ranges (par. 0206; 0250).
Wherein two of the plurality of light sources are configured to generate light of different respective IR wavelength ranges (par. 0206, 0250).
The evaluation device is integrated into the control device (par. 0250).
Wherein the at least one light source is disposed adjacent a first wall of the cooking compartment and the light sensor is disposed adjacent a second wall of the 
Further comprising automatically controlling the cooking appliance based on the determined property (par. 0245 position; par. 0246).
Wherein detecting the object includes detecting a shape of the object based on object recognition (par. 0229, 0246), the method further comprising identifying a food type of the object based on the detected shape and the determined property (par. 0229, 0246).
With respect to claim 42, irradiating a cooking compartment of the cooking appliance by sequentially emitting a third light pulse of a third wavelength at a third time (par. 0202; 0222; 0250; multiple food types), capturing, by a camera, a third image corresponding to the third wavelength range (par. 0202; 0222; 0250) of light reflected in the cooking compartment at the third time (par. 0202; 0222; 0250).  Though silent to the color, Cochran teaches led which produce light of different wavelength and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific color such as the first wavelength range is a visible red range of light, the second wavelength range is a visible blue range of light, and the third wavelength range is a visible green range of light; and wherein the combined camera image is a white light image formed using the first image, the second image, and the third image as taught by Mutti (par. 0070-0071) for its art recognized advantage of further processing steps which can be taken by the object assessment system 102 (e.g., using the microprocessor 106) for sensor fusion.  Digital images (e.g., image data) from multiple imaging sensor(s) 120 can be combined or transformed to create a single representation of a totality of the image data using any methodology known in the art. For example, the object assessment system 102 can utilize sensor fusion to transform multiple sensor image data inputs into a series of vectors that define the response surfaces for each captured one or more object images as a function of spectral wavelength. Each element of the one or more objects can then be represented by spectral functions as defined by the IR reflective responses and the visible spectral responses for the visible light (e.g., color) as taught by Mutti (par. 0070) and for the desired purpose of Cochran of use of the camera as a device with which to close-the-loop to dynamically adjust, optimize, and correct the cooking process due to a same camera wavelength sensing. 
Cochran teaches spectroscopic analysis of food products and more specifically since Cochran and Mutti teach a same spectroscopic analysis of reflected light, since both 
It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Mutti into the spectrometry system of Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Mutti and more specifically evaluated for each pixel (par. 0086) for its art recognized and applicants intended purpose as taught by both providing spectroscopic evaluation implemented to spectroscopically evaluate measurement and results for each of several groups of pixels as taught by Mutti for distinguishing dimensions of a food product (par. 0086).
It would have been obvious to one of ordinary skill in the art to incorporate the spectrometry system as taught by Mutti into the spectrometry system of Cochran such that the camera provides object recognition as taught by Cochran thus determining a same characteristic property by comparing spectroscopic data using light reflected in the cooking compartment on a pixel basis by a camera as taught by Mutti for its art recognized and applicants intended purpose as taught by both providing detected wavelength ranges of interest depending on the specific spectral properties of the sample (par. 0086) such that spectroscopic evaluation implemented to spectroscopically evaluate measurement and results such that the spectroscopic evaluation being performed depending on a type of recognized object as desired by both.
With respect to claim 22, Cochran teaches identifying the property of the object within the cooking compartment includes performing image recognition on the camera image (par. 0251), and wherein the spectroscopic evaluation is at least partially based on the identified property of the object (par. 0245, 0246, 0250-0251).
Response to Arguments
	With respect to applicants urging Cochran is silent regarding wavelength-dependent image capture, it is initially noted the captured images merely correspond to the first and second wavelengths reflected in the cooking compartment where the wavelength selective measurement results determined by the camera and as taught by Cochran at par. 0210 includes identifying the complete spectral absorption signature, par. 0229 which teaches identifying exactly what is in the cavity from sensor input and par. 0230 which teaches the sensor input comprising spectra photometric sensors, and smart visible cameras for the purpose of comparing extracted image data (par. 0251) both before and during the cooking process the “control system” takes pictures to verify how the cooking is progressing and more specifically images “corresponding to the wavelength ranges of the light pulses” as the pulsed wavelengths are food specific where the control system uses the pictures taken periodically during the cooking process including checking food color (par. 0251).
	It is further noted the claimed the images merely “correspond” to the applied irradiation and thus are representative “captured images” as taught by Cochran (par. 0251) of the different applied wavelengths as further taught by Cochran (par. 0249) for cooking with food specific pulsed irradiation patterns (par. 0249) relative multiple foods such as taught by Cochran including each topping, crust, cheese and sauce (par. 0151).  
	With respect to applicants urging Cochran is silent regarding a control device configured to synchronize emission of light and image capturing such that light pulses uniquely correspond to the images, it is noted Cochran teaches the wavelength specific light pulses relative the food and more specifically with respect to “the complete spectral absorption signature characteristic to each material (par. 0210). 
Though silent to a optically identifying with a combined camera image and thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Mutti teaches such.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792